UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6435


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALAN SYLVESTER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:04-cr-00156-JFM-1; 1:08-cv-02606-JFM)


Submitted:    June 22, 2009                  Decided:   July 1, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alan Sylvester, Appellant Pro Se.     Richard Charles Kay,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alan Sylvester seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2008)

motion.     The order is not appealable unless a circuit justice or

judge     issues     a     certificate         of    appealability.              28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent     “a    substantial            showing     of       the    denial       of     a

constitutional       right.”            28    U.S.C.       § 2253(c)(2)        (2006).            A

prisoner       satisfies         this        standard       by        demonstrating         that

reasonable      jurists      would         find     that    any       assessment       of       the

constitutional       claims       by    the    district      court       is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Sylvester

has   not     made   the    requisite         showing.           Accordingly,         we    deny

Sylvester’s      motion      for       a     certificate         of    appealability            and

dismiss the appeal.              We dispense with oral argument because the

facts   and    legal      contentions         are    adequately         presented      in       the

materials      before      the    court       and   argument          would   not     aid       the

decisional process.

                                                                                    DISMISSED



                                               2